899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Edward Sylvester GRAY, Defendant-Appellant.
Nos. 90-3209, 90-3210.
United States Court of Appeals, Sixth Circuit.
April 11, 1990.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges;  and JOHN FEIKENS, Senior District Judge*

ORDER

2
The defendant appeals his jury conviction in this direct criminal action.  The district court entered the judgment and commitment order on December 22, 1989.


3
Pursuant to Rules 4(b) and 26(a), Fed.R.App.P., the defendant had until January 2, 1990, in which to file a notice of appeal.


4
On January 5, 1990, the defendant filed a pro se notice of appeal which resulted in Case No. 90-3209 herein.  On January 19, 1990, defendant's counsel filed a notice of appeal which resulted in Case No. 90-3210 herein.  Both notices of appeal were untimely filed.  By order entered January 19, 1990, however, the district court granted the defendant an extension of time within which to file a notice of appeal and ordered the notice of appeal filed on January 5, 1990 be considered as filed within the extension.  No extension was similarly granted as to the notice of appeal filed on January 19, 1990.  The appeal in Case No. 90-3209 gives this Court full jurisdiction to review the defendant's conviction and sentence.


5
It is therefore ORDERED that Case No. 90-3210 is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  Case No. 90-3209 shall continue upon this Court's docket.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation